NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2503-17T3

ALLEN M. ROSE,

          Plaintiff-Appellant,

v.

RICHARD LASASSO, SHARON
LASASSO, EMILY LASASSO and
THE ESTATE OF KEITH E. AMOS,

          Defendants-Respondents,

and

MICHAEL A. EITEL, EVAN
SIMPKINS, KEITH E. AMOS,
MICHAEL FISHER, JOE
CANALS DISCOUNT LIQUOR
STORE a/k/a CANAL'S
LIQUOR OUTLET, ANTHONY
GUERERE, HAMMONTON
POLICE DEPARTMENT and
TOWN OF HAMMONTON,

     Defendants.
______________________________

                    Argued February 13, 2019 – Decided March 11, 2019
            Before Judges Fuentes, Accurso and Vernoia.

            On appeal from Superior Court of New Jersey, Law
            Division, Atlantic County, Docket No. L-0727-14.

            Hillary N. Nappi argued the cause for appellant (Law
            Offices of Conrad J. Benedetto, attorneys; Conrad J.
            Benedetto, of counsel and on the briefs).

            Christopher J. Carlson argued the cause for respondent
            the Estate of Keith E. Amos (Capehart & Scatchard,
            PA, attorneys; Christopher J. Carlson, of counsel and
            on the brief).

            Jaunice M. Canning argued the cause for respondents
            Richard Lasasso, Sharon Lasasso and Emily Lasasso
            (Law Offices of William E. Staehle, attorneys; Jaunice
            M. Canning, on the brief).

PER CURIAM

      Plaintiff Allen M. Rose appeals from orders granting summary judgment

dismissing his personal injury negligence claims against defendants Richard

Lasasso, Sharon Lasasso, Emily Lasasso and the Estate of Keith E. Amos, and

awarding a sanction against plaintiff's counsel pursuant to Rule 1:4-8. Based on

our review of the record in light of the applicable law, we find plaintiff's

arguments are devoid of merit, and affirm.

                                        I.

      In our review of the record, we view the facts and all reasonable inferences

therefrom in the light most favorable to plaintiff, the party against whom

                                                                          A-2503-17T3
                                        2
summary judgment was entered. Bauer v. Nesbitt, 198 N.J. 601, 605 n.1 (2009);

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995); R. 4:46-2(c).

Applying that standard, the record before the trial court established the

following facts.

      On February 19, 2012, plaintiff was assaulted at a party hosted by

eighteen-year-old Emily Lasasso at the home owned by her parents, Richard and

Sharon Lasasso. Fifty to 100 people attended the party, many of whom were

under the age of twenty-one. Alcoholic beverages were available, but the record

does not indicate who supplied them. According to plaintiff, who was nineteen

years old at the time, he had one alcoholic drink at the party but was not

intoxicated or impaired.

      At some point during the party, Emily asked plaintiff and others to leave.

According to plaintiff, the request was made because Emily anticipated that her

parents were about to arrive home.

      A short time later, an individual plaintiff identified as defendant Michael

A. Eitel approached plaintiff and, without warning, punched him in the left eye.

Plaintiff fell to the ground where Eitel and seven or eight other individuals

punched and hit plaintiff, who did his best to cover his face. Plaintiff suffered

a black eye from Eitel's initial punch and later claimed he suffered other injuries


                                                                           A-2503-17T3
                                        3
as a result of the assault. Plaintiff left the party with three of his friends and

later briefly returned to retrieve his wallet and a hat he lost during the assault.

      Plaintiff filed a complaint against the Lasassos, Keith Amos, 1 Eitel and a

multitude of other defendants claiming he suffered injuries during the assault. 2

The complaint 3 alleged that Richard and Sharon Lasasso were negligent by

failing to properly supervise their daughter's party in their home and that they

and Emily were negligent by exposing the guests at the party to "dangers and

harms" by allowing the consumption of intoxicating alcoholic beverages by the

attendees, many of whom were too young to lawfully drink alcohol, thereby

creating an environment which resulted in the assault on plaintiff.             The

complaint alleged Amos was liable because he participated in the assault.

The Estate's Motions For Summary Judgment and Rule 1:4-8 Sanctions

      Plaintiff testified during his deposition that he saw Eitel punch him, but

could not identify any of the other individuals who participated in the assault.


1
  The record reflects that Keith Amos passed away prior to service of plaintiff's
complaint.
2
   We limit our discussion to plaintiff's claims against the Lasasso defendants
and the Estate of Keith Amos because plaintiff challenges only the dismissal of
his claims against them.
3
  Plaintiff filed a complaint and an amended complaint. Our references to the
complaint are to the amended complaint.
                                                                            A-2503-17T3
                                         4
Plaintiff testified he has no personal knowledge that Amos participated in the

assault. Plaintiff also has no personal knowledge, and produced no competent

evidence, that Eitel, Amos or any of the unidentified individuals he alleged

assaulted him consumed alcoholic beverages during the party at the Lasassos's

home.

        On the day following plaintiff's deposition, counsel for the Estate of Keith

Amos served plaintiff's counsel with a notice pursuant to Rule 1:4-8 asserting

the complaint against the Estate constituted a frivolous pleading and requesting

its withdrawal because there was no evidence Amos assaulted plaintiff. Counsel

for the Estate sent plaintiff's counsel letters dated July 28, September 15, and

October 5, 2015, requesting a response to the notice sent pursuant to Rule 1:4-

8. The record is barren of any response from plaintiff's counsel to the Rule 1:4-

8 notice and the Estate's counsel's letters.

        Four months after the Rule 1:4-8 notice was first sent, the Estate moved

for summary judgment. Plaintiff did not oppose the summary judgment motion.

In a December 8, 2015 order, the court granted the motion and in a written




                                                                            A-2503-17T3
                                          5
statement of reasons explained the Estate was entitled to judgment as a matter

of law because plaintiff lacked any evidence Amos participated in the assault. 4

      The Estate subsequently filed a motion for the imposition of sanctions

against plaintiff's counsel pursuant to Rule 1:4-8. Neither plaintiff nor his

counsel opposed the motion. The court entered a February 22, 2016 order

granting the motion 5 and directing that plaintiff's counsel pay $6,103.85 to the

Estate's insurance carrier. Plaintiff's counsel subsequently filed a motion to

vacate the court's February 22, 2016 order, but withdrew the motion after

receiving notice from the Estate that the motion also constituted a frivolous

pleading under Rule 1:4-8. On July 20, 2016, the court entered an order granting




4
    In an affidavit from plaintiff's counsel included in the appendix, which
purports to have been submitted in opposition to an Estate motion to enforce
litigant's rights, it is asserted that plaintiff moved to vacate the award of
summary judgment to the Estate and that the court denied the motion on June
29, 2016. Plaintiff does not include a court order denying such a motion and
does not challenge the denial of any such motion on appeal.
5
   The Estate filed a prior motion for sanctions pursuant to Rule 1:4-8 that
plaintiff did not oppose, but the court denied the motion without prejudice on
January 14, 2016, because it was not accompanied by an affidavit setting forth
the claimed counsel fees. The court's order denying the motion is not included
in the parties' appendices on appeal. We address only the February 22, 2016
order granting the motion for sanctions under Rule 1:4-8 because that is the
order challenged on appeal.
                                                                         A-2503-17T3
                                       6
the Estate's motion to enter judgment against plaintiff's counsel in the amount

of $6,103.85, and on March 17, 2017, the judgment was recorded as a lien.

The Lasassos's Summary Judgment Motion

      The Lasasso defendants moved for summary judgment in 2016, and

plaintiff filed opposition. The court heard oral argument and granted the motion.

During its oral opinion, the court noted that the undisputed facts established that

Richard Lasasso had been separated from Sharon Lasasso for five years prior to

the party and had not lived in the home where the party was held since then.

The court also found there was no evidence Richard Lasasso was aware the party

was to be held. The court further noted that Sharon Lasasso was away when the

party was held, had no prior knowledge of the party and that Emily, who hosted

the party, was an eighteen-year-old adult.

      The court also held that plaintiff's claim that the Lasassos's purported

negligence was a proximate cause of plaintiff's injuries was not supported by

any evidence. The court observed that there was no evidence that any of the

individuals allegedly involved in the assault, including Eitel, had either

consumed alcohol at the party or were under the influence of alcohol when the

assault occurred.   The court concluded that plaintiff failed to present any

evidence that the assault was proximately caused by the breach of any duty owed


                                                                           A-2503-17T3
                                        7
by any of the Lasassos to plaintiff. The court entered an order granting the

Lasassos's summary judgment motion. This appeal followed.

                                       II.

      When reviewing an order granting or denying summary judgment, we

apply the same standard that the trial court applies in ruling on a summary

judgment motion. State v. Perini Corp., 221 N.J. 412, 425 (2015). Summary

judgment is proper if the record demonstrates "no genuine issue as to any

material fact challenged and that the moving party is entitled to a judgment . . .

as a matter of law." Burnett v. Gloucester Cty. Bd. of Chosen Freeholders, 409

N.J. Super. 219, 228 (App. Div. 2009) (quoting R. 4:46-2(c)).

      "An issue of fact is genuine only if, considering the burden of persuasion

at trial, the evidence submitted by the parties on the motion, together with all

legitimate inferences therefrom favoring the non-moving party, would require

submission of the issue to the trier of fact." R. 4:46-2(c). This standard permits

the court to consider "whether the evidence presents a sufficient disagreement

to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law." Brill, 142 N.J. at 536 (citation omitted). Issues of

law are subject to the de novo standard of review, and the trial court's




                                                                          A-2503-17T3
                                        8
determination of such issues is accorded no deference. Kaye v. Rosefielde, 223

N.J. 218, 229 (2015).

      Plaintiff first claims the court erred by granting summary judgment to

Richard and Sharon Lasasso because "there was a genuine issue of material fact

as to whether [they] adequately supervised their minor aged children" who "held

a party where alcohol was served." Plaintiff also argues that the court erred by

granting summary judgment to Emily Lasasso because there was a "genuine

issue of material fact as to" her "responsibility in protecting her invited guest

from being injured at her home." We are not persuaded.

      "To prevail on a claim of negligence, a plaintiff must establish four

elements: (1) that the defendant owed a duty of care; (2) that the defendant

breached that duty; (3) actual and proximate causation; and (4) damages."

Fernandes v. DAR Dev. Corp., 222 N.J. 390, 403-04 (2015). "[W]hether a

defendant owes a legal duty to another and the scope of that duty are generally

questions of law for the court to decide." Morris v. T.D. Bank, 454 N.J. Super.

203, 209 (App. Div. 2018) (alteration in original) (quoting Robinson v. Vivirito,

217 N.J. 199, 208 (2014)). "[W]hether the duty was breached is a question of

fact." Ibid. (alteration in original) (quoting Jerkins v. Anderson, 191 N.J. 285,

305 (2007)).


                                                                         A-2503-17T3
                                       9
      Plaintiff's claims against the Lasasso defendants are founded on principles

of premises liability, "a subset of general negligence law," because he was

injured while attending a party at the Lasasso home. Peguero v. Tau Kappa

Epsilon Local Chapter, 439 N.J. Super. 77, 88 (App. Div. 2015). We first

consider whether plaintiff presented sufficient evidence establishing the Lasasso

defendants owed a duty of care to ensure that plaintiff was not injured during an

assault while he attended a party hosted by Emily Lasasso on property owned

by Robert and Sharon Lasasso. 6

      Although "a landowner generally has a duty to maintain the safe condition

of its property for the protection of persons who lawfully enter the premises,"

id. at 89, "[i]t has historically been held that individuals, including business

premises owners, are not generally responsible for the criminal acts of others,"

Estate of Desir v. Vertus, 214 N.J. 303, 318 (2013); see also Restatement

(Second) of Torts § 344 cmt. f (Am. Law Inst. 1965).




6
  Plaintiff does not assert a claim under the social host liability laws, N.J.S.A.
2A:15-5.6 to -5.7. As we noted under similar circumstances in Peguero, plaintiff
could not "successfully advance any claims under [those] statute[s] . . . because
there is no proof that" Eitel or any of the other individuals who assaulted him
were "served any alcohol at the house, or that [any of them were] served alcohol
while visibly intoxicated. N.J.S.A. 2A:15-5.6." Id. at 88 n.10.
                                                                          A-2503-17T3
                                       10
      Our Supreme Court has adopted the "totality of the circumstances"

analysis recited in the Restatement of Torts to determine premises liability for

an alleged failure to prevent third-party criminal conduct. Clohesy v. Food

Circus Supermarkets, Inc., 149 N.J. 496, 507 (1997). The Restatement explains

the pertinent considerations and analysis:

            Since the possessor is not an insurer of the visitor's
            safety, he is ordinarily under no duty to exercise any
            care until he knows or has reason to know that the acts
            of the third person are occurring, or are about to occur.
            He may, however, know or have reason to know, from
            past experience, that there is a likelihood of conduct on
            the part of third persons in general which is likely to
            endanger the safety of the visitor, even though he has
            no reason to expect it on the part of any particular
            individual. If the place or character of his business, or
            his past experience, is such that he should reasonably
            anticipate careless or criminal conduct on the part of
            third persons, either generally or at some particular
            time, he may be under a duty to take precautions against
            it, and to provide a reasonably sufficient number of
            servants to afford a reasonable protection.

            [Restatement (Second) of Torts § 344 cmt. f (Am. Law.
            Inst. 1965).]

      In Peguero, we found there was insufficient evidence giving rise to a duty

to prevent a shooting at a college fraternity party because there was no evidence

of prior conduct that would have alerted the fraternity members "that an

unknown third-party would pull out a gun and shoot at another guest." 439 N.J.


                                                                         A-2503-17T3
                                      11
Super. at 92. We further found there was no evidence anyone observed the

shooter with "a gun, drinking heavily, acting belligerently, or otherwise

displaying a volatile or dangerous propensity" prior to the shooting. Id. at 93.

We noted that although the evidence showed the premises were "crowded and

evidently a copious amount of beer was flowing, there was no proven or

reasonably foreseeable link between those factors and the sudden discharge of a

handgun," and concluded that based on the totality of the circumstances there

was no duty owed to prevent the shooting because the shooting was not

reasonably foreseeable. Ibid.

      Here, we similarly find that based on the evidence presented, the assault

of plaintiff was not reasonably foreseeable. The record is bereft of evidence

showing Eitel or any of the other unidentified individuals had a history of

violence or engaged in conduct prior to the alleged assault making it reasonably

foreseeable they would assault plaintiff. In addition, although plaintiff argues

the presence of alcohol at the party supports a finding the Lasasso defendants

violated a duty owed to plaintiff, there is no evidence Eitel or the others who

participated in the assault consumed any alcohol while at the Lasasso residence

or were under the influence of alcohol when the assault occurred. See id. at 92-

93.


                                                                        A-2503-17T3
                                      12
      In sum, plaintiff's evidence "does not come close to the sort of proof"

required to establish the Lasasso defendants had a duty to prevent the assault on

plaintiff. Id. at 92; cf. Clohesy, 149 N.J. at 516-17 (holding business owner

premises liability may arise from prior criminal acts on the property and those

which "occurred in close proximity to the defendant's premises"); Butler v.

Acme Mkts., Inc., 89 N.J. 270, 280-82 (1982) (finding duty to provide security

for, or warnings to, store patron injured during an attack in the store's parking

lot based on history of muggings on the premises). The Lasasso defendants did

not owe a legal duty to plaintiff to prevent the assault and therefore plaintiff's

negligence claim fails as a matter of law. The court correctly granted the

Lasasso defendants' summary judgment motion.

      Plaintiff also contends the court erred by granting the Estate's motion for

sanctions pursuant to Rule 1:4-8, a motion neither plaintiff nor his counsel

opposed before the trial court.      We have carefully considered plaintiff's

arguments challenging the imposition of the sanction and are convinced they are

without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                          A-2503-17T3
                                       13